 

Exhibit 10.3

 

AMENDMENT NO. 06 TO IRIDIUM NEXT SUPPORT SERVICES AGREEMENT

IS-10-019 BETWEEN IRIDIUM SATELLITE LLC AND THE BOEING COMPANY

 

This Amendment No. 06 (the “Amendment”) is issued to the Iridium NEXT Support
Services Agreement IS-10-019, dated May 28, 2010 (the “Agreement”) between
Iridium Satellite LLC, a Delaware limited liability company (“Iridium”) and The
Boeing Company, a Delaware corporation (“Seller”). This Amendment is dated and
effective as of April 1, 2015 (“Effective Date”). Iridium and Seller may be
individually referred to as a “Party” and collectively referred to as “Parties”.
Capitalized terms used but not defined in this Amendment are used as they are
defined in the Agreement.

 

WHEREAS, the Parties wish to revise Article 8 of the Agreement to support a
shared software and derivative works code database (“Shared Code Base”).

 

NOW THEREFORE, the Parties hereby agree to amend the Agreement as of the
Effective Date as follows:

 

1.          Article 8. Reserved is hereby deleted and replaced in its entirety
with the following:

 

      Article 8. Licenses to Shared Software and Derivative Works

 

8.1.          Subject to the terms of this Article 8 (including the restrictions
on Use set forth below), Iridium grants to Seller and Seller accepts a personal,
non-exclusive, non-transferable, royalty-free, and worldwide license for the
Term of the Agreement (the “License”) to (i) use or have used the source code
and object code of the Shared Software solely on the premises of Seller and
solely for the internal business purposes of Seller that are unrelated to the
business and operations of Iridium, it being understood that such use does not
include the right to grant any sublicenses of the Shared Software; (ii) modify
or have modified the source code of the Shared Software and prepare Derivative
Works therefrom (hereafter the “Seller Derivative Works”); (iii) compile the
Shared Software and Seller Derivative Works from source code to object code
form; and (iv) copy and sublicense to third parties the Shared Software and
Seller Derivative Works solely in object code form, without the right to permit
further sublicenses and solely for the business purposes of Seller and the
applicable sublicensee that are unrelated to the business and operations of
Iridium (collectively, the “Purposes”). Iridium shall deliver to Seller a copy
of the source code of each item of Shared Software promptly after such software
becomes Shared Software.

 

1

 

 

8.2.          Subject to the terms of this Article 8, Seller grants to Iridium
and Iridium accepts a personal, non-exclusive, transferable, royalty-free,
perpetual, worldwide license, with the right to grant sublicenses through
multiple tiers, to (i) use or have used the source code and object code of the
Seller Derivative Works; (ii) modify or have modified the source code of the
Seller Derivative Works and prepare further Derivative Works therefrom; (iii)
compile all such Derivative Works from source code to object code form; and (iv)
copy and sublicense to third parties all such Derivative Works, in source code
or object code form, in each of the foregoing cases for any purposes related to
the business and operations of Iridium. The Parties expressly agree that Seller
is under no obligation to create Seller Derivative Works, but if Seller elects
to do so, Seller shall deliver to Iridium a copy of the source code of each
Seller Derivative Work promptly after its creation.

 

8.3.          As used in this Article 8 (whether in the singular or plural), the
following capitalized terms have the following meanings. (Other capitalized
terms have the meanings ascribed to them elsewhere in this Agreement.)

 

8.3.1.          “Derivative Works” means works that are based upon one or more
pre-existing works, such as a revision, modification, translation, abridgment,
condensation, expansion, collection, compilation or any other form including a
new work, in which such pre-existing works may be recast, transformed or
adapted.

 

8.3.2.          “Shared Software” means the software identified in writing by
Iridium from time to time as constituting Shared Software for purposes hereof,
and properly scheduled and inventoried in a Shared Code Base environment.

 

8.3.3.          “Use” means to: use the Shared Software source code solely for
the Purposes, and subject to the following restrictions:

 

8.3.3.1.          Seller shall not release such source code to any third party,
including, but not limited to, its suppliers or contractors;

 

8.3.3.2.          Seller shall only view and Use the source code on computers on
Seller’s premises;

 

8.3.3.3.          Seller’s contractors working on its premises may view, modify
and compile the source code only under the direct supervision of Seller;

 

8.3.3.4.          The source code may only be viewed and compiled locally on
Seller’s premises for the Purposes;

 

8.3.3.5.          Any copies of the source code shall be destroyed or returned
in the event Seller’s possession or Use of the Shared Software ceases to be
rightful, or the License expires.

 

2

 

 

8.4.         Restrictions

 

8.4.1.          Except as specified herein, Licensee shall not, nor shall it
allow any third party subject to its control to, (i) provide, use, or allow
others to use, the source code for the benefit of third parties; or (ii) modify,
incorporate into other software, or create a Derivative Work of any part of the
Shared Software source code.

 

8.4.2.          The Shared Software shall constitute the Confidential
Information of Iridium for all purposes of this Agreement.

 

8.5.         Ownership

 

8.5.1.          Ownership of the Shared Software and all Derivative Works
licensed hereunder shall be determined in accordance with applicable law and the
other provisions of this Agreement to the extent applicable. Nothing in this
Article 8 shall constitute a transfer or assignment of any right, title or
interest in or to any of the Shared Software or such Derivative Works, except
for the express license rights granted in this Article 8 above.

 

8.6.         Breach; Termination

 

8.6.1.          Iridium may terminate Seller’s license to the Shared Software if
Seller breaches a material obligation under this Article 8 and such breach is
not cured within thirty (30) days after Iridium’s delivery of written notice of
such breach to Seller. Iridium shall give Seller notice not less than thirty
(30) days prior to the effective date of such termination. No breach of this
Article 8 shall constitute a breach of the Agreement for purposes of Article
14.1.1 hereof.

 

8.6.2.          Upon any such termination, Seller shall promptly return to
Iridium, or at Iridium’s option destroy, all copies of the Shared Software, in
either source code or object code form, then in the possession of Seller or any
of its contractors. No such termination, however, shall terminate any
sublicenses to Seller Derivative Works that Seller properly granted to third
parties prior to the effective date of such termination.

 

3

 

 

8.7.         General

 

8.7.1.          NEITHER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING OUT OF OR
IN CONNECTION WITH THE LICENSES OF THE SHARED SOFTWARE AND DERIVATIVE WORKS
LICENSED HEREUNDER, OR FOR ANY USE, PERFORMANCE OR NONPERFORMANCE THEREOF. IN NO
EVENT SHALL EITHER PARTY OR ITS SUPPLIERS BE LIABLE FOR ANY LOSS OF PROFITS,
LOSS OF DATA, OR OTHER SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES ARISING FROM
OR IN CONNECTION WITH THE DELIVERY, LICENSE, USE, PERFORMANCE OR NONPERFORMANCE
OF THE SHARED SOFTWARE OR ANY SUCH DERIVATIVE WORKS, EVEN IF IT HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES. NEITHER PARTY NOR ANY OF ITS SUPPLIERS SHALL
HAVE ANY OBLIGATION TO FURNISH ANY ASSISTANCE, INFORMATION, OR DOCUMENTATION
WITH RESPECT TO THE SHARED SOFTWARE OR ANY SUCH DERIVATIVE WORKS. WITHOUT
LIMITING THE FOREGOING, THE INTELLECTUAL PROPERTY INDEMNIFICATION PROVISIONS SET
FORTH IN ARTICLE 9.4 SHALL NOT APPLY TO THE SHARED SOFTWARE OR ANY DERIVATIVE
WORKS ARISING THEREFROM.

 

8.7.2.          Notwithstanding any provision of this Agreement to the contrary,
this Article 8 supplements, and in no way limits or derogates from, the rights
of Iridium and Seller under any other agreements between Iridium and Seller.

 

8.7.3.          In the event of any inconsistency between the terms of this
Article 8 and the other terms of this Agreement with respect to the Shared
Software or any Derivative Works licensed hereunder, the terms of this Article 8
shall control.

 

This Amendment supersedes all prior understandings, commitments, and
representations with respect to the subject matter hereof. This Amendment may
not be amended, modified, or terminated, other than as specifically provided
herein, and none of its provisions may be waived, except by writing signed by an
authorized representative of both Parties. No provision of the Agreement or Task
Order is amended or otherwise affected, except as is provided above in this
Amendment.

 

IRIDIUM SATELLITE LLC   THE BOEING COMPANY           By: /s/ Scott Smith   By:
/s/ Daneen Pearson           Name: Scott Smith   Name: Daneen Pearson Title:
Chief Operating Officer   Title: Sr. Contract Administrator Date: 3/26/2015  
Date: 3/26/2015

 

4

